Citation Nr: 1332665	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-06 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. All, Associate Counsel





REMAND

The Veteran had active military service from September 1957 to November 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran claims service connection for bilateral knee disabilities as directly related to his active military service.  Specifically, he asserts that the jump school training he participated in during service caused his current bilateral knee disabilities.

In March 2011, the Veteran requested that the RO obtain his physical therapy records from the Marion VA Medical Center (VAMC) in Marion, Illinois.  The Veteran stated that these records should be obtained in support of his knee disabilities claim.  Records related to such treatment are not of record, either as a part of the Veteran's paper or virtual claims file, and were not considered in the statement of the case issued in January 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, any outstanding VA treatment records should be obtained and associated with the claims file.

The Veteran's medical examination report and report of medical history at induction are negative for any musculoskeletal abnormalities or complaints.  Service treatment records dated in March 1958, corresponding to the date the Veteran was in jump school, show that he sought treatment for left leg soreness.  The Veteran's medical examination report and report of medical history at separation are negative for any musculoskeletal abnormalities or complaints.

VA and private treatment records indicate a long history of degenerative joint disease (DJD) and reveal the Veteran underwent right knee total arthroplasty in January 2003, and left knee total arthroplasty in November 2005.

The Veteran was not provided a VA examination in support of his service connection claims.  See 38 C.F.R. § 3.159(c)(4).  The VA has a duty to provide a VA examination when the record lacks evidence to decide the claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although more than 40 years elapsed between the Veteran's separation from service and his first knee total arthroplasty, treatment records indicate a long history of DJD.  See Memorial Hospital operative report dated January 2003; VA orthopedic surgery note dated March 2005.  The evidence shows the Veteran attended jump school in 1958 and complained of left leg soreness during that period.  It is unclear from the evidence of record, however, when the Veteran first began to experience symptoms related to current disability or when he first sought treatment for arthritis and the extent of any such treatment.  Based on this history, a VA examination and opinion regarding the onset of the Veteran's claimed knee disabilities is appropriate under McLendon.  Further, any outstanding treatment records and reports relating to the Veteran's knee disabilities should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for any knee disability.  Specifically, obtain records from the Marion VAMC pertaining to the Veteran's physical therapy.  Efforts to obtain these records must be documented in the claims file and requests for these records must continue until the agency of original jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Following the above, schedule the Veteran for a VA examination to determine the nature and onset of any knee disability.  This remand and the entire claims file, to include any pertinent medical records contained in Virtual VA, must be reviewed by the examiner in conjunction with the examination.  (If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not otherwise available must be printed and associated with the paper claims file for the examiner's review.)  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner should identify all of the Veteran's knee disabilities.  For each knee disability, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is related to the Veteran's period of military service.  In rendering this opinion, the examiner is instructed to specifically comment on any statements from the Veteran regarding the continuity of symptoms since military service.  The medical reasons for accepting or rejecting the Veteran's report should be set forth in detail.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it complies with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

